Citation Nr: 1804184	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  09-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder.

2.  Whether psoriatic arthritis should be rated as an active process or on residuals.

3.  Entitlement to an initial compensable rating for psoriatic arthritis of the right ring finger and little finger.

4.  Entitlement to an initial compensable rating for psoriatic arthritis of the left ring finger and little finger.

5.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right index finger and long finger.

6.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left index finger and long finger.

7.  Entitlement to an initial rating in excess of 20 percent for psoriatic arthritis of the right shoulder.

8.  Entitlement to an initial rating in excess of 20 percent for psoriatic arthritis of the left shoulder.

9.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the cervical spine.

10.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right knee.

11.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left knee.

12.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right hip.

13.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left hip.

14.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease with stable angina.

15.  Entitlement to an effective date earlier than July 29, 2016 for the award of service connection for coronary artery disease with stable angina.

16.  Entitlement to special monthly compensation (SMC) based on housebound status.





REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, December 2015, January 2016, and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In the August 2004 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective February 24, 2004.  The 50 percent disability rating was continued in an April 2007 rating decision.  

In a July 2013 decision, the Board, in relevant part, denied the claim of entitlement to a higher rating for PTSD.

The appellant appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court set aside Board's denial of entitlement to a higher rating for PTSD and remanded the matter for further proceedings.

In a May 2015 decision, the Board remanded the issue of entitlement to a higher initial rating for an acquired psychiatric disorder.  As further detailed below, the Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

In the December 2015 rating decision, the RO granted service connection for psoriatic arthritis of the right ring finger and little finger and psoriatic arthritis of the left ring finger and little finger and assigned initial noncompensable ratings, effective January 6, 2006.  Service connection was also granted for psoriatic arthritis of the right index finger and long finger, left index finger and long finger, right and left shoulders, cervical spine, right and left knees, and right and left hips.  Separate initial 10 percent ratings were assigned for each disability, effective January 9, 2006.  In a July 2016 rating decision, the initial disability ratings for psoriatic arthritis of the right and left shoulders were increased to 20 percent, effective January 9, 2006.

In the September 2016 rating decision, the RO granted service connection for coronary artery disease and assigned an initial 30 percent disability rating, effective July 29, 2016.  

In an August 2017 letter, the Veteran's attorney, who has been representing the Veteran since July 2005, asked VA to clarify the specific claims before the Board, "[d]ue to the numerous claims on appeal for this veteran."  He further asked the Board to wait 90 days from the date of the certification letter before deciding the appeal.  In September 2017, the Board responded to the inquiry.  The Veteran's attorney, however, provided no further evidence or argument.  

The issues of entitlement to higher initial ratings for psoriatic arthritis of the right ring finger and little finger, left ring finger and little finger, right index finger and long finger, left index finger and long finger, right and left shoulders, cervical spine, right and left knees, and right and left hips; whether psoriatic arthritis should be rated as an active process or on residuals; and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity; the symptoms have not caused deficiencies in most areas, or total occupational and social impairment.  

2.  Throughout the rating period on appeal, the Veteran's coronary artery disease with stable angina has been manifested by workload levels between 5 and 7 METs with subjective complaints of dyspnea and angina; there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

3.  The Veteran's petition to reopen the previously denied final claim of service connection for coronary artery disease with stable angina was received by VA on July 29, 2016.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial rating in excess of 30 percent for coronary artery disease with stable angina have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2017).

3.  The criteria for an effective date earlier than July 29, 2016, for the award of service connection for coronary artery disease with stable angina have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012).  

With respect to VA's duty to notify, the matters at issue in this decision stem from an appeal of the initial ratings and effective date assigned following an award of service connection.  The Court has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records are on file, as are all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2), (3) (2017).

The Veteran has also been afforded adequate VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4) (2017).  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that in correspondence received in February 2016, the Veteran's attorney noted that the issue of entitlement to an increased rating for PTSD had been remanded to provide the Veteran an additional VA examination.  In so doing, the VA examiner was to determine whether the Veteran's depressive disorder was related to PTSD or whether it was distinguishable.  He asserted that the RO was to address the issue of aggravation and to discuss the symptoms related to each diagnosis.  The representative argued that the Supplemental Statement of the Case did not do any of the requested development.  Thus, remand is necessary to comply with the Board's remand directives, to include providing the Veteran an additional VA examination.

The Board, however, finds that there has been substantial compliance with its remand directives.  The Veteran was provided a VA examination in October 2015 at which time the VA examiner diagnosed PTSD and adjustment disorder with depression.  The examiner also distinguished symptoms attributable to each disability and provided etiological opinions.  In a January 2016 rating decision, the RO granted service connection for adjustment disorder with depressed mood (previously claimed as depression) and rated the condition concurrently with the service-connected PTSD.  All psychiatric symptomatology was considered in rating the Veteran's service-connected psychiatric disability and neither the Veteran nor his attorney has argued otherwise.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thereafter, a Supplemental Statement of the Case was issued in January 2016 addressing the appellant's claim of entitlement to a rating in excess of 50 percent for an acquired psychiatric disability.  In light of the foregoing, the Board finds that the RO has complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Overall, there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Entitlement to Higher Initial Ratings for an Acquired Psychiatric Disorder and Coronary Artery Disease

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Acquired Psychiatric Disorder

The Veteran's acquired psychiatric disorder has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in February 2013.  Consequently, the DSM-IV is for application.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

VA clinical records dated from June 2004 to November 2005 show treatment for PTSD and depression.  Notably the records reveal GAF scores ranging from 50 to 60.  Documented symptoms included isolation, irritability, problems with low motivation, feeling detached, and anhedonia.  Mental status examinations conducted during this time revealed appearance, speech, thought process, thought content, insight, judgment, fund of knowledge, and mood and affect all to be within normal limits.

The Veteran underwent a VA examination in December 2005.  It was noted that the Veteran was employed at the Knoxville VA medical center working 40 hours per week at the laundry.  However, he reported that he was depressed about not being able to do his job anymore.  

It was noted that the Veteran lived with his spouse, her mother, and three of their children.  The Veteran reported that he attended church on a daily basis and is a member of Disabled American Veterans (DAV), but did not attend meetings.  He also stated that he has a friend with whom he goes fishing and that he his and his spouse also play cards with friends and relatives and have "get together" at each other's houses.  Additionally, he stated the gets together with some other amateur musicians to play country music.  Further, the Veteran stated that he had recently taken a trip to California to see his granddaughter.  He also reported that on Friday nights, he and his spouse grocery shopped; he denied being uncomfortable at a store.  The examiner reported that the Veteran's depressive symptoms have to do with at times suicidal thoughts, especially of a passive nature.  

On mental status examination, the examiner noted that the Veteran's manner could be described at dysphoric because he was tearful at times during the interview.  His speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  No obsessions or compulsions were elicited.  There was no flight of ideas or loosening associations.  He was oriented to person, place, and time, with adequate memory and concentration for purposes of the interview.  The examiner noted that the Veteran complained of losing track of his thoughts and having reduced problem-solving ability at work; however, the examiner indicated that such symptom was due to the Veteran's depression.  Sleep disturbances were reported.  The examiner diagnosed PTSD and depression.  A GAF score of 58 was assigned.

The Veteran was provided an additional VA examination in August 2006.  
The examiner reported that the Veteran presented as moderately uncomfortable in the interview situation.  However, he was highly cooperative with the examination process and was not inclined to exaggerate his symptoms.  It was noted that the Veteran was married, continued to live with his family, and worked 40 hours per week at the VA laundry.  The Veteran admitted to being stressed at work and depressed about his health problems.  He indicated that sometimes he felt hopeless.  He reported that he did yard work.  He also reported that he and his wife still attended church regularly and that what was still a member of the DAV, but did not attend any meetings.  The Veteran continued to have a friend with whom he goes fishing and sometimes hunting.  He was still interested in country music, and has a cousin with whom he has, over the years, gotten to play.  The examiner noted that the Veteran did not appear to represent a report of reduction in an activity.  It was documented that the Veteran stated that he and his wife have friends who come by to play cards once or twice per week.  He continued to be uncomfortable at family gatherings and around crowds generally, though he will put up with a certain amount of this in the interest of being a good husband and father.  It was noted that the Veteran and his wife traveled to California in May 2006 to help his son with medical issues.  

With regard to depressive symptoms, the Veteran stated that he had thoughts of suicide, including recently, when he is at work.  He rarely had crying spells.  With regard to eating, the Veteran acknowledged that he is a nervous eater.  The Veteran thought he had some problems with memory, however, the examiner noted that it was not extreme.  He specifically noted not being able to remember people's names.  

On mental status evaluation, the Veteran appeared tense and physically uncomfortable in the interview setting.  His speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  No obsessions or compulsions were elicited.  There was no flight of ideas or loosening of associations.  He was oriented times three, with adequate memory and concertation for purposes of the interview.  It was noted that the Veteran had multifactorial sleep difficulties.  The examiner concluded that the Veteran did not appear to show a great deal of change with regard to his PTSD and depression.  He indicated that there was no evidence of deterioration or improvement.  PTSD and major depressive disorder were assessed.  A GAF score of 58 was assigned.  

Subsequent VA mental health clinical records reveal continued treatment for psychiatric symptoms.  Notably, in a January 2008 VA treatment record, the Veteran reported that he had been switched from the laundry room to the file room as his physical problems prevented him from working in the laundry rom.  He stated that he was getting along with fellow employees.  He reported a lot changes in the previous 18 months, which include the death of his son and moving to a different home.  He was not doing the activities that he had enjoyed in the past like hunting and fishing and did not feel motivated to accomplish much.  Church remained important to him.  He denied suicidal or homicidal thoughts ideations or plans.  Mental status examination revealed appearance, speech, thought process, associations, thought content, insight and judgment, and fund of knowledge were all within normal limits.  The Veteran's mood and affect were depressed; however, he was alert, oriented, and cooperative.  The examiner assessed PTSD and major depressive disorder and assigned a GAF score of 50.  

In an August 2008 mental health note, it was documented that the Veteran reported nightmares and intrusive thoughts.  He denied flashbacks, hypervigilance, psychosis, or panic attacks.  He also denied suicidal or homicidal thoughts, ideations, or plans.  A GAF score of 50 to 55 was assigned.  

In the report of a March 2010 VA examination, it was noted that the Veteran reported moderate to severe depression over the winter.  He was hopeful that things would begin to improve as he is able to get outdoors more.  It was noted that he had a number of significant losses, his son, his mother-in-law, and his job, over the past four years and had been dealing with grief related to those occurrences.  It was noted that the Veteran had retired in July 2009.  

With regard to marital and family relationships, the Veteran had been married for nearly 42 years and he indicated that he and his wife had a "wonderful" relationship.  His daughter continued to live with them.  It was documented that both of the Veteran's parents were still living.  He reported that he saw them once or twice a week.  He also has a sister that lives close by and saw her several times per week.  With regard to the degree and quality of social relationships, the Veteran indicated that he has friends from church and that he invited friends over to play cards or to socialize.  He indicated that they are particularly close to two couples.  

As for leisure activities and pursuits, the Veteran reported that he has strong faith and attends church twice a week.  He also attends some classes.  He mentioned that one of his friends drives a truck and sometimes he would ride along with him.  The Veteran reported that he enjoyed gardening, mowing, fishing, and hunting.  He also reported that he loved being outside, doing activities and projects, and plays the bass guitar.  

With regard to current psychosocial functional status, the Veteran reported that he had a tough winter and was sure he would make it through.  He was sleeping 12 to 14 hours as an escape and was often angry and irritable.  He gets conformational with his wife and daughter at times but stated that he tried his best to be loving and kind.  He reported improvement the last several weeks as he had started going outside.  

On physical examination, the Veteran was clean, neatly groomed and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran's attitude toward the examiner was cooperative, friendly, attentive, and guarded.  His affect was blunted and his mood was anxious and depressed.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable.  There were no delusions or hallucinations and the Veteran had average intelligence.  He also understood that he had a problem and understood the outcome of his behavior.  The Veteran reported sleeping a lot over the winter and when he was depressed.  There was no inappropriate behavior and the Veteran interpreted proverbs properly.  There were no obsessive/ritualistic behaviors.  There were no suicidal or homicidal thoughts.  Impulse control was good with no episodes of violence.  He could maintain minimum hygiene and had no problems with activities of daily living.  Remote memory was normal while recent and immediate memory was mildly impaired.  The Veteran stated that he needed to be reminded to do things.  He reported occasional panic attacks but indicated that they had decreased since retirement.

His PTSD symptoms included recurrent and intrusive thoughts, avoidance, markedly diminished interest or participation in significant activities, irritability or angry outbursts, and hypervigilance.  The Veteran reported ongoing mild to moderate PTSD symptoms.  PTSD and major depressive disorder were assessed.  A GAF score of 65 was assigned, which the examiner indicated was based on the Veteran's ongoing concerns about irritability and being impatient with family members.  He reported a decrease in PTSD symptoms since his retirement.  The examiner reported that notes suggested that the Veteran's sleep and mood had improved and nightmares had decreased.  He further opined that there did not appear to be an increase in the Veteran's mental concerns.  While he experienced depression related to family health issues and losses as a result of the death of his son and mother-in-law, these issues appeared to have eased as well.  The examiner indicated that the Veteran's nightmares were the primary cause of his impairment.  The examiner stated that the Veteran's PTSD did not result in deficiencies in the areas of judgment, thinking, family relations, work mood, or school.  It also did not cause total occupational and social impairment.  However, he determined that the Veteran's psychiatric symptoms caused reduced reliability and productivity.    

The Veteran underwent a VA examination in March 2011.  At that time it was noted that non-PTSD psychiatric symptoms included depression due to health and physical limitations, occasional crying spells/urges to cry, mood swings/anger, anxiety, reduced energy, and anhedonia.  He denied panic attacks, or hopelessness/despair.  The Veteran reported that overall, he was functioning well and that his wife and kids were happy. 

There was no change in his marital and family relationship or activities and leisure pursuits since the March 2010 VA examination.  With regard to degree and quality of social relationships, the Veteran reported that he had a solid, good marital relationship with his wife that had lasted 43 years.  He also had excellent relationships with is adult children and friends.  The examiner opined that there was no social impairment.  

On physical examination, the Veteran was clean and appropriately and casually dressed.  His psychomotor activity was unremarkable and his speech was unremarkable and spontaneous.  His attitude toward the examiner was cooperative and friendly, his affect was full, and his mood was good.  The Veteran's attention was intact and he was oriented to person, time, and place.  His thought process was unremarkable and his thought content was described as other.  There were no delusions or hallucination.  The Veteran understood the outcome of his behavior and that he has a problem.  His remote and immediate memory was normal.  He had mild impairment with recent memory such as forgetting names.  The Veteran had average intelligence and interpreted proverbs appropriately.  He had poor impulse control and episodes of violence.  The Veteran did not have inappropriate behavior, panic attacks, or homicidal or suicidal thoughts.  He had the ability to maintain minimum personal hygiene.  With regard to the activities of daily living, it was noted that the Veteran avoided stores when crowded and parties/functions.  

PTSD symptoms included recurrent and intrusive distressing recollections, avoidance, markedly diminished interest or participation in significant activities, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner diagnosed PTSD, mild in severity and assigned a GAF score of 71.  With the regard to effects of PTSD on occupational and social functioning, the examiner determined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

At the time of an August 2011 visit, the Veteran reported that he had stopped his anti-depressants as they were interfering with his sex life.  He noticed a change in his mood and restarted the medications at the urging of his family.  Mental status examination revealed that he was alert and attentive and oriented times three.  He was appropriately dressed and clean.  Speech had a normal rate and rhythm and language was intact.  His mood and affect were better since he restarted his medication.  Thought process was normal and coherent and thought content was not unusual.  There were no suicidal or violent ideations.  Insight and judgment were good and memory was intact.  The examiner diagnosed chronic PTSD and recurrent major depression and assigned a GAF score of 60. 

An additional VA examination was provided in October 2012 at which time PTSD and major depressive disorder were diagnosed.  The examiner noted that although diagnoses by the appellant's psychiatric care providers indicated that his diagnosis had been in partial remission for a sustained time, the Veteran reported increased symptoms in the past months, especially irritability, hypersomia, and decreased motivation for productivity.  He attributed this change to decreased outdoor activities during extreme heat.  The examiner noted that per the Veteran's report, the major depressive disorder was a later arising and independent disorder from PTSD.  He reported that this disorder arose toward the end of his employment.  

The examiner indicated that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that relevant social/marital/family history and occupational and educational history had not changed since the previous VA examination.  

Symptoms associated with the Veteran's PTSD included depressed mood, panic attacks that occur weekly or less often, mild memory loss, and disturbance of motivation and mood.  He also had increased hypersomnia, irritability, and decreased motivation brought on by situationally caused reduction of his activities.  The Veteran also described discomfort in crowded circumstances, some restricted affect which had subsided following retirement, and concentration difficulty.  The examiner noted that the Veteran described sleep impairment, but indicated that his frequent awakening was not characteristic of PTSD or other mental disorder.  A GAF score of 61 was assigned.  

VA medical records from October 2013 to March 2014 show treatment for psychiatric symptoms.  GAF scores ranged from 55 to 60.

A final VA examination was provided in October 2015 at which time PTSD and adjustment disorder with depression were assessed.  The examiner determined that symptoms of depression were distinguished from those of PTSD in terms of relating to low mood, feelings of worthlessness and hopelessness being reactive to his medical conditions.  The Veteran's PTSD symptoms are related to his Vietnam experience and involve anxiety from re-experiencing, avoidance and sensitivity to triggers, and arousal symptoms.  His adjustment disorder with depression, PTSD, and sleep apnea all contribute to his sleep impairment.  

The examiner opined that the occupational and social impairment with regard to all mental diagnoses was best described as occupational and social impairment with reduced reliability and productive.   The examiner determined that the bulk of the impairment was attributable to the Veteran's PTSD while the remainder was from adjustment disorder with depression.  

With regard to social/marital/family history, the examiner noted that the Veteran continued to live at the same residence with his wife and their daughter.  He described his marriage as stable and supportive.  He had a few close friends, especially through his church.  He plays cards with his mother most days and described himself as always being busy with things such as household upkeep, repairs, and outside chores.  He continued to enjoy fishing.  He also enjoyed going on car rides with his wife and going out to eat with her about once per month.  The Veteran reported being able to complete all activities of daily living on a personal level.  He had no difficulty maintaining his personal grooming and hygiene.   

Symptoms associated with the Veteran's diagnoses included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  

On behavioral observation, it was noted that the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity appeared mildly anxious.  He was alert and fully oriented.  His speech was spontaneous, coherent, and goal directed.  His attitude toward the examiner was cooperative and his affect was appropriate.  With regard to mood, it was noted that the Veteran had anxiety but denied phobias or panic attacks.  However, he did have a history of panic.  He endorsed feeling anxious sometimes, irritability, excessive startle response, and mild to moderate hypervigilance.  Depression was noted, but the Veteran denied thought of harm of self or others.  There were no manic symptoms or episodes.  There were no obsessive/ritualistic behaviors or attention disturbances.  With regard to memory, the Veteran was able to recall remote and recent events during the interview.  Thought process and content did not reveal hallucinations, delusions, or signs of thought disorder.  

The examiner opined that the Veteran continued to present with a full spectrum of symptoms to support a diagnosis of combat related PTSD.  He also opined that the Veteran's chronic adjustment disorder with depressed mood is at leat as likely as not proximately due to or the result of the Veteran's service-connected medical conditions.  He indicated that the diagnosis is intended to communicate relabeling of major depressive disorder that had been noted in the clinical progress notes and had been described as depression in prior VA examinations.  

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 50 percent for the Veteran's service-connected acquired psychiatric disorder.  

As summarized above, the Veteran's psychiatric symptoms were shown to include difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigliance, exaggerated startle response, avoidance, depressed mood, anxiety, disturbances of motivation and mood, and markedly diminished interest or participation in significant activities.  Such symptoms are contemplated by the current 50 percent evaluation and have been determined to cause occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, repeated examinations have shown that the Veteran's overall disability picture is not more consistent with nor does it more nearly approximates the criteria required for 70 percent evaluation during any period of the appeal.  In this regard, the Veteran's psychiatric symptoms have not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit illogical or irrelevant speech; near continuous panic attacks; spatial delusions; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  Further, there was no indication of neglect of personal appearance and hygiene.  

As detailed herein, suicidal ideation has been noted during the appeal period, which is contemplated by the 70 percent disability rating.  However, such symptom has not been shown to have an impact on the Veteran's overall ability to function socially or occupationally.  With regard to the report of suicidal ideation, in Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court suggested that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  The December 2005 and August 2006 VA examiners noted suicidal ideation.  However, in subsequent VA treatment records and examination reports, it was noted that the Veteran specifically denied such symptom.  Moreover, even considering such symptom, there was no finding that the overall disability picture caused occupational and social impairment with deficiencies in most areas.  Socially, the Veteran reported that he had been married to his wife for 43 years and reported having a good marriage and good relationships with his children.  He regularly attended church.  He also indicated that he had a relationship with his sister whom he saw several times per week.  He socialized with friends from church and he and his wife interacted with other couples.  As for leisure activities and pursuits, the Veteran reported that his activities included gardening, mowing, fishing, and hunting.  He also reported that he enjoyed outside activities and played the bass guitar.  In view of the record in its entirety, the Board finds that the symptom does not indicate a disability picture commensurate with the next-higher 70 percent rating.

The Board also notes that GAF scores have ranged from 50 to 71, indicative of mild to severe psychiatric symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 50 percent rating criteria.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In summary, the Board has considered the Veteran's acquired psychiatric disorder symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against a higher initial rating in excess of 50 percent.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Coronary Artery Disease with Stable Angina

The Veteran's service-connected heart disability has been rated under Diagnostic Codes 7005.

Under Diagnostic Code 7005, a 30 percent rating is warranted if a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A rating of 60 percent is assigned when there is more than one episode of congestive heart failure within the past year; where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  Id.  

A rating of 100 percent is assigned for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Factual Background

The Veteran underwent a VA hearts examination in August 2016 at which time coronary artery disease, date of diagnosis in 2014, and stable angina, date of diagnosis in 2015, were assessed.  It was noted that continuous medication was required to treat the Veteran's heart condition.  There was no history of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  The Veteran had not had any surgical or non-surgical procedures or hospitalizations for his heart condition.  

On physical examination, the Veteran had a heart rate of 67, a regular rhythm, and normal heart sounds.  There was no evidence of cardiac hypertrophy or dilation.  The examiner noted that echocardiogram conducted in September 2016 revealed left ventricular ejection fraction (LVEF) of 55 percent with normal wall motion.  However, wall thickness was abnormal due to concentric left ventricular hypertrophy.  Additionally, coronary artery angiogram dated in 2014 revealed abnormal findings described as nonobstructive coronary artery disease.  The examiner also indicated that an exercise stress test was conducted in October 2015.  The METs level performed by the Veteran was 6.  There was no finding of ischemia; however, the test was terminated due to symptoms related to the Veteran's cardiac condition.  

On interview-based METs testing, the examiner noted that the Veteran reported symptoms of dyspnea and angina.  The examiner determined the METs level on the most recent interview was greater than 3-5 METs.  The examiner opined that the exercise stress test results most accurately reflected the Veteran's current cardiac functional level.  He noted that the METs level limitation provided was not solely due to the Veteran's heart conditions.  The examiner determined that the estimated METs level due solely to the Veteran's heart conditions was 5-7 METs.  In so finding, the examiner reported that the Veteran has MSK conditions that limit his functioning.  Exercise stress test is more indicative of the Veteran's cardiac function.  

The Veteran was provided an additional VA in May 2017 at which time coronary artery disease was assessed.  It was noted that continuous medication was required to treat the Veteran's heart condition.  There was no history of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  The Veteran had not had any surgical or non-surgical procedures or hospitalizations for his heart condition.  There was evidence of cardiac hypertrophy but no evidence of cardiac dilatation.  

The examiner noted that an EKG conducted in April 2017 revealed normal results.  Additionally, echocardiogram conducted in September 2016 revealed left ventricular ejection fraction (LVEF) of 55 percent with normal wall motion.  However, wall thickness was abnormal due to concentric left ventricular hypertrophy.  

With regard to METs testing, the examiner noted that exercise stress testing was not required as part of the Veteran's current treatment plan and the test was not without significant risk.  On interview-based METs testing conducted in April 2017, it was noted that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activities.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's heart disability.

In this regard, the evidence shows that throughout the rating period on appeal, the Veteran had a workload of 5 to 7 METs and subjective complaints of dyspnea and angina.  Additionally, the condition required continuous medication.  Such findings are considered in the current 30 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).  However, the evidence does not show congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  The Board observes that during the August 2016 VA examination, the examiner indicated METs level on the most recent interview was greater than 3-5 METs.  Notwithstanding, he opined that the estimated METs level due solely to the Veteran's heart conditions was 5-7 METs.  He additionally determined that the exercise stress test is more indicative of the Veteran's cardiac function, which revealed a METs level of 6.  Moreover, during the May 2017 VA examination, the Veteran denied experiencing symptoms attributable to a cardiac condition.  There is no probative evidence to the contrary.  As such, the next-higher 60 percent rating is not warranted. 

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2017).  Neither the Veteran nor his attorney has identified any other potentially applicable diagnostic code or otherwise specifically identified any basis upon which a higher rating could be warranted.

In reaching its decision, the Board notes that in the June 2017 notice of disagreement with the initial rating assigned for the Veteran's heart disease, the Veteran's attorney attached an approximately seven page addendum consisting largely of legal boilerplate, much of it irrelevant to the issue of the appropriate initial rating to be assigned for the Veteran's heart disease, including language relating to VA's duty to consider functional loss when rating disabilities based on limitation of motion.  See Massie v. Shinseki, 25 Vet. App. 123, 135 (2011) ("[A]ttorneys who represent veterans before VA should be oil for the gears of the system, not sand in the works.").  The boilerplate included language that "[n]o formal claim for benefits need be filed by a veteran when reasonably raised issues like TDIU arise from in connection with a claim pending before the VA."  As best the Board can discern, this is a reference to Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  The Board, however, finds that absent reference to anything specific to this Veteran's case, the attorney's boilerplate submission is not a claim for TDIU, nor has the issue of TDIU due to the service-connected heart disability been reasonably raised by the record.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for the Veteran's service-connected heart disability, and the claim must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Entitlement to an Earlier Effective Date for the Award of Service Connection for Coronary Artery Disease

A specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA after to that date, the new regulations apply. 

The Board notes that VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2017). 

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease.  Id.  According to 38 C.F.R. § 3.816 (b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991,Public Law 102-4. 

Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816 (c)(1)-(3).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816 (c)(4) .

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background

The Veteran asserts that an effective date prior to July 29, 2016 is warranted for his service-connected coronary artery disease.  The Veteran's attorney contends that the Veteran is entitled to an earlier effective date for his coronary artery disease as a Nehmer class member.  See May 2017 Notice of Disagreement.  He argues that under Nehmer, a Veteran's effective date for an Agent Orange related condition is the date that the Veteran was first diagnosed with the condition as long as there is an open claim.  He also asserts that as the Veteran has been continuously appealing a variety of claims for a number of years, the effective date should be the date of diagnosis of the condition or the date that the claim was filed, whichever is earlier.  

The Board observes that a review of the Veteran's military personnel records confirm service in the Republic of Vietnam.

In correspondence dated in March 2011, the RO informed the Veteran that it was conducting a special review of his claims folder in accordance with Nehmer v. United States Department of Veterans Affairs.  It was noted that the case was identified as a potential Nehmer member based on the addition of a number of additional disabilities, which included Ischemic Heart Disease.  

The claim of service connection for ischemic heart disease was denied in May 2011 rating decision.  Thereafter, in July 2011, the Veteran filed a timely notice of disagreement.  A statement of the case was issued in September 2012.  In a June 2015 decision, the Board denied service connection for ischemic heart disease.  The Veteran did not appeal the Board's decision.  

The Veteran's petition to reopen the claim of service connection for a heart disability was received on July 29, 2016.  His claim of service connection was granted in a September 2016 rating decision, which assigned a 30 percent disability rating, effective date of July 29, 2016 the date of receipt of the petition to reopen.  



Analysis

After reviewing both the law and the facts set forth above, the Board finds that an effective date prior to July 29, 2016, for the award of service connection for the Veteran's coronary artery disease with stable angina is not warranted.  

As noted herein, the claim was initially denied in a May 2011 rating decision.  The Veteran filed a timely appeal.  Thereafter, the claim was denied in a June 2015 Board decision.  The Veteran did not appeal the Board's denial.  Therefore, the June 2015 Board decision is final.  The Veteran's petition to reopen the claim was received on July 29, 2016.  Neither the Veteran, nor his representative, submitted a claim to reopen the previously denied claim of entitlement to service connection for a heart disability prior to July 29, 2016, even when considering the potential for informal claims prior to March 24, 2015.  

The Board also finds the Veteran is not entitled to an effective date prior to July 29, 2016 as a Nehmer class member.  At the outset, the Veteran was not denied compensation for ischemic heart disease between September 25, 1985 and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides became effective.  See 38 C.F.R. § 3.816.  As such, an earlier effective date is not warranted under Nehmer.  

The Board observes the Veteran's representative argument that since the Veteran has been continuously appealing a variety of claims for a number of years, he is entitled to an effective based on the date of diagnosis of the claimed condition or the date that the claim was filed, whichever is earlier.  However, the Veteran's claim for a heart disability has not been pending.  As detailed herein, the Veteran's claim for service connection for ishemic heart disease was denied by the Board in June 2105 decision.  The Veteran did not appeal the decision, thus the decision is final.  A final decision is not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not identified or alleged any specific instance of CUE in any prior final decision denying service connection for ischemic heart disease.  The Board finds that a CUE claim has not been otherwise raised in the review of the record.  Moreover, contrary to the Veteran's representative's assertion that the effective date should be the date the claim is filed or the date the condition is diagnosed, whichever is earlier, applicable law provides that the effective date shall not be earlier than the date of receipt of the claim.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to July 29, 2016, for the grant of service connection for coronary artery disease with stable angina, thus, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 50 percent for acquired psychiatric disorder is denied.

Entitlement to an initial rating in excess of 30 percent for coronary artery disease is denied with stable angina is denied.

Entitlement to an effective date earlier than July 29, 2016 for the award of service connection for coronary artery disease with stable angina is denied.


REMAND

The Veteran asserts that higher ratings are warranted for his psoriatic arthritis of the right ring finger and little finger, left ring finger and little finger, right index finger and long finger, left index finger and long finger, right and left shoulders, cervical spine, right and left knees, and right and left hips.  Specifically, in the February 2016 notice of disagreement, the Veteran's representative asserted that the Veteran is entitled to 100 percent rating for psoriatic arthritis under Diagnostic Code 5002, which assigns a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, Code 5002.

The Veteran underwent a VA examination in July 2014 for his psoriatic arthritis of the joints and neck, in which the Veteran was evaluated solely in terms of the limitation of motion of each affected joint.  Additionally, the Veteran reported flare-ups of the joints and neck during the July 2014 examination.  However, the examiner did not estimate the additional limitation imposed by flare-ups.  He opined that he was unable to provide an opinion regarding functional ability during flare-ups without mere speculation as the Veteran was not experiencing a flare-up at the time of the examination.

After a review of the evidence, the Board finds that the VA examination is inadequate to adjudicate the Veteran's psoriatic arthritis claims on appeal.  At the outset, the Board finds that the VA examiner failed to properly address the Veteran's reported flare-ups.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  Additionally, the Board notes that under Diagnostic Code 5002, a higher rating of 100 percent would be available if it is found that the Veteran has constitutional manifestations associated with active joint involvement which are totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Such factors were not considered during July 2014 VA examination.

In light of the forgoing, these issues are remanded to obtain a new VA examination which addresses the rating criteria pertaining to rheumatoid arthritis as well as the rating criteria for limitation of motion of the separate joints.

As resolution of the claims remanded herein may have an impact on the issues of entitlement to SMC based on housebound status and whether psoriatic arthritis should be rated as an active process or on residuals, these issues are inextricably intertwined.  Harris v. Derwinski,1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the Veteran's claims of entitlement to SMC based on housebound status and whether psoriatic arthritis should be rated as an active process or on residuals should be held in abeyance, pending the development and readjudication of the other claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected psoriatic arthritis.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should indicate whether the Veteran's psoriatic arthritis has been in "active process" at any time since December 2005 and whether it has caused any of the following:  anemia, weight loss, severe impairment of health, severely incapacitating episodes, or totally incapacitating episodes with constitutional manifestations.

If not, the examiner should ascertain the current severity and manifestations of his service-connected residuals of psoriatic arthritis.  The examination report should include range of motion in degrees for the Veteran's ring, little, index, and long fingers, his right and left shoulders, hips, and knees, and his cervical spine.  In so doing, the examiner should test range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the affected joints are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

The examiner must estimate any functional loss in terms of additional degrees of limited motion during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in previous VA examinations, if possible.) 

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


